Citation Nr: 1626592	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-47 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, including service in Thailand.

This case came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision that denied service connection for prostate cancer. 

In a July 2014 decision, the Board denied service connection for prostate cancer.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court vacated the Board's July 2014 decision, and remanded the matter to the Board.  The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his prostate cancer is due to exposure to Agent Orange during his service in Thailand.  The evidence does not reflect, and the Veteran does not contend, that he served in the Republic of Vietnam during the Vietnam era.  

Governing regulation provides that if a Veteran was exposed to certain herbicide agents during active military, naval, or air service, certain specified diseases, including prostate cancer, shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met.  38 C.F.R. § 3.309(e) (2015).

At the time of the prior Board decision, statements were on file from the Veteran as to his claimed exposure to herbicides in Thailand.  The Veteran asserted that he had prostate cancer as a result of herbicide exposure either from touching contaminated aircraft that he retrieved as part of his duties as a crane operator, or at air bases in Korat or Udorn in Thailand.  He stated that the area around the Korat air base was bare of plant life.  He also reported helping to build a road known as the "Bangkok Bypass."

In its December 2015 memorandum decision, the Court found that the Board failed to provide an adequate statement of reasons or bases to support its finding that the Veteran did not serve at or near the perimeter of the Korat Royal Thai Air Force Base (RTAFB).  The Court stated that although the Board noted the Veteran's assertions as to the locations and circumstances of his claimed herbicide exposure, it failed to address the credibility and probative weight, if any, of his lay statements regarding his asserted service at the perimeter of the Korat RTAFB.

Service personnel records reflect that he was stationed in Thailand as a crane shovel operator from November 1965 to November 1966.  During this period, he was assigned to 561st Engineering Company (Construction) APO96232.

In December 2008, the RO contacted the Joint Services Records Research Center (JSRRC) and attempted to verify the Veteran's claimed herbicide exposure in Thailand.  In January 2009, the JSRRC (formerly USASCRUR) responded, stating that it could not verify the claimed exposure by searching his unit histories.  In a November 2011 memorandum, the RO made a formal finding that the information submitted by the Veteran was insufficient to send to the Joint Services Records Research Center (JSRRC) for verification of the claimed herbicide exposure in Thailand.

Since the Court's decision, the Veteran has recently submitted a more detailed description of his claimed in-service exposure to herbicides in Thailand.  He stated that he was assigned to build and expand the Udorn Air Force Base, and worked in the dirt, in an area which was devoid of all vegetation from there to the fence and 200 meters beyond.  

In light of this new information, another request should be made to the JSRRC, in an attempt to verify his claimed exposure.  The statutory duty to assist requires that VA continue to try to obtain records in the possession of a government agency until such a search becomes futile.  38 U.S.C. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  The Court has recently held that VA's duty to assist is not bound by the JSRRC's 60-day requirement (as to the time period they are able to search), and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).  As such, if necessary, VA is at least obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all required development as indicated by the M21-1, Part IV, Subpart ii, Chapter 1, Section H, and send request(s) to the JSRRC in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand. 

The Veteran was stationed in Thailand as a crane shovel operator from November 1965 to November 1966, and was assigned to 561st Engineering Company (Construction) APO96232.  He claims he was assigned to a unit to build and expand the Udorn RTAFB, and worked in the dirt, in an area which was devoid of all vegetation near the perimeter fence and 200 meters beyond.  The JSRRC should also be asked to verify his other assertions of exposure to herbicides at the perimeter of the Korat RTAFB, or while constructing a road from Bangkok to Udorn RTAFB.

All documentation of such efforts and responses should be added to the record.  The AOJ should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the record.

2.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



